4 N.Y.2d 856 (1958)
In the Matter of George Winkler, Respondent,
v.
State Liquor Authority, Appellant.
Court of Appeals of the State of New York.
Argued February 26, 1958.
Decided April 3, 1958.
Emanuel D. Black, Oscar A. Bloustein and John J. Hyland for appellant.
William I. Cohen and Milton Sheen for respondent.
Concur: Chief Judge CONWAY and Judges DESMOND, DYE, FULD, FROESSEL, VAN VOORHIS and BURKE.
Order affirmed, with costs. First question certified answered in the negative. Second question certified answered in the affirmative. No opinion.